DETAILED ACTION
The Amendment filed 9/4/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a turbocharger oil pump separate from the engine oil pump coupled to the oil supply within the oil tank” where it is unclear if this is reciting a: that the oil supply is within the oil tank, or b: if the turbocharger oil pump is within the oil tank.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “said turbocharger oil pump separate from the engine oil pump and disposed outside the oil tank” where it is unclear if this is reciting a: that the turbocharger oil pump is outside the oil tank or b: that the engine oil pump is outside the oil tank.  This is made further confusing in light of the remarks which appear to indicate that “b” is the case, however the language above is believed to be misleading as to this intent.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “communicating oil from an oil supply to an engine from an engine oil pump; communicating oil from an oil supply to a turbocharger oil pump” where it is unclear if these are the same or different oil supplies.  It is noted by the examiner that this is the same issue from the Non-Final office action for claim 13 (original), however the amendment in the claims corrected this issue with claim 13, however is believed to have been unintentionally incorporated into newly independent claim 22.  Claim 22 would be help allowable if corrected in the same manner as Claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20180283270 to Niwa.
As to claim 1, Niwa discloses A system comprising: an oil supply (liquid in 32) disposed in an oil tank (32); an engine oil pump (51) disposed outside the oil tank (51 outside 32), said engine oil pump comprising a plurality of ports (56); an engine coupled to the plurality of ports (12); a turbocharger (14) coupled to the engine; and turbocharger oil pump (52) separate from the engine oil pump coupled to the oil supply within the oil tank (52 it is coupled via lines 67,66,53), said turbocharger oil pump comprising a first port (52 coupled at 82) coupled to the turbocharger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1,9,11,13,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa.
As to claim 1, Squires discloses A system comprising: an oil supply (L) disposed in an oil tank (18); a turbocharger coupled to the engine (12); and turbocharger oil pump (75) separate from the engine oil pump (Col 4, Line 29-35), coupled to the oil supply (18) within the oil tank, said turbocharger oil pump comprising a first port coupled to the turbocharger (14).
While Squires discloses how the turbocharger oil pump can be separate from the engine oil pump (Col 4, Line 29-35) it does not expressly disclose an engine oil pump disposed outside the oil tank, said oil pump comprising a plurality of ports; an engine coupled to the plurality of ports.
Furman discloses how the turbocharger oil pump and the engine oil pump can be separate entities with the engine oil pump supplying oil to the engine (Fig 2).
Niwa discloses how an engine oil pump (51) is disposed outside the oil tank, comprising a plurality of ports (56); an engine coupled to the plurality of ports (12).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Squires to include an engine oil pump disposed outside the oil tank said engine oil pump comprising a plurality of ports which it feeds to; an engine coupled to the plurality of ports using the teachings of Furman and Niwa as this would support the disclosure of Squires by using a separate oil pump for the engine and would allow easier access of the engine oil pump for repair and maintenance, and would allow for the lubrication of multiple components throughout the engine to insure adequate lubrication and efficient running of the system as well known in the art.
As to claim 9, Squires discloses the first port is coupled to the turbocharger through a check valve (32).
As to claim 11, Squires discloses a check valve at the inlet but does not expressly disclose the check valve is disposed at a bearing housing of the turbocharger which is disclosed by Niwa (81,62).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Squires to include the check valve is disposed at a bearing housing of the turbocharger using the teachings of Niwa to make a more compact system.

As to claim 13, Squires discloses A method of operating a turbocharger comprising: communicating oil from an oil tank having an oil supply to an engine from an engine oil pump; communicating oil from within the oil tank of the oil supply to a turbocharger oil pump, said turbocharger oil pump separate from the engine oil pump and disposed outside the oil tank; and communicating oil to the turbocharger through a first port of the turbocharger oil pump (as rejected and cited Claim 1 above Squires in view of Furman and Nima).
As to claim 15, Squires discloses communicating oil to the turbocharger through to a bearing housing of the turbocharger through a check valve (36).
As to claim 16, Squires discloses a check valve at the inlet but does not expressly disclose the check valve is disposed at a bearing housing of the turbocharger which is disclosed by Niwa (81,62).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Squires to include the check valve is disposed at a bearing housing of the turbocharger using the teachings of Niwa to make a more compact system.



Claims 3,14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa as applied to claim 1,13 above and further in view of US Publication 20180347455 to Noda.
As to claim 3,14, Squires does not expressly disclose a controller controlling the turbocharger oil pump in response to an engine speed signal. 
Noda discloses a controller controlling the turbocharger oil pump in response to an engine speed signal (Par 0006, 0010,0013-0014,0016,0094-0095).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include a controller controlling the turbocharger oil pump in response to an engine speed signal using the teachings of Noda so as to insure that adequate lubrication is provided and lubrication thinning is compensated for that results from temperature changes of the lubrication that can be determined directly by temperature sensors or indirectly by engine speed.

Claims 4,14,18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa as applied to claim 1,13 above and further in view of US Publication 20100114454 to French.
As to claim 4,14,18, Squires does not expressly disclose comprising a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal.
French discloses comprising a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal (Par 0025).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal using the teachings of French to shut off oil supply in the case of failure of the turbocharger to prevent catastrophic damage by oversupply of oil.

Claims 5-7,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa as applied to claim 1,13 above and further in view of US Publication 20180347455 to Noda and further in view of US Publication 20100114454 to French.
As to claim 5,20, Squires does not expressly disclose a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal and an engine speed sensor generating an engine speed signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal, and the engine speed signal. 
Noda discloses a controller controlling the turbocharger oil pump in response to an engine speed signal (Par 0006, 0010,0013-0014,0016,0094-0095).
French discloses comprising a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal (Par 0025).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include a controller controlling the turbocharger oil pump in response to an engine speed signal using the teachings of Noda so as to insure that adequate lubrication is provided and lubrication thinning is compensated for that results from temperature changes of the lubrication that can be determined directly by temperature sensors or indirectly by engine speed.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal using the teachings of French to shut off oil supply in the case of failure of the turbocharger to prevent catastrophic damage by oversupply of oil.
As to claim 6,19, Squires does not expressly disclose a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, an engine speed sensor generating an engine speed signal and a boost air temperature generating a boost air temperature signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal, the boost air temperature signal and the engine speed signal.
Noda discloses a controller controlling the turbocharger oil pump in response to an engine speed signal and a boost air temperature signal (Par 0006, 0010,0013-0014,0016,0094-0095) [note the claim does not require measuring boost air temperature with a sensor directly and this is interpreted as the temperature of the turbocharger housing which is a direct result of the boost air temperature].
French discloses comprising a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal (Par 0025).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include a controller coupled to a turbocharger boost pressure sensor generating a boost pressure signal, an engine speed sensor generating an engine speed signal and a boost air temperature generating a boost air temperature signal, said controller controlling the turbocharger oil pump in response to the boost pressure signal, the boost air temperature signal and the engine speed signal using the teachings of Noda and French so as to insure that adequate lubrication is provided and lubrication thinning is compensated for that results from temperature changes of the lubrication that can be determined directly by temperature sensors and indirectly by engine speed and to shut off oil supply in the case of failure of the turbocharger to prevent catastrophic damage by oversupply of oil.
As to claim 7,21, the modified Squires the controller determines an on time and a desired oil flow rate from the boost pressure signal (zero time and flow off due to catastrophic event: French), the engine speed signal and the boost air temperature signal (tables of Noda to adjust for viscosity change Par 0094-0095).

Claims 10,17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa as applied to claim 9,13 above and further in view of US Publication 20120269620 to Boening.
As to claim 10,17, Squires discloses a check valve at the inlet but does not expressly disclose how the check valve is disposed within a compressor housing of the turbocharger.
Boening discloses how the bearing and compressor housing may be the same housing and how the inlet may pass through the compressor housing (14 Par 0019).
Niwa discloses how the check valve is inside the housing of the turbocharger (81,62).
At the time of invention, it would have been obvious to one of ordinary skill in the art for Squires to include how the check valve is disposed within a compressor housing of the turbocharger using the teachings of Niwa and Boening to make a more compact system with fewer parts by having the compressor housing house the bearing and compressor sections in a clamshell configuration as this would also merely be a change in design capable of one of ordinary skill in the art, and to include the valve in said clamshell housing to create an overall more compact design with fewer individual parts.
 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6745568 to Squires in view of US Publication 20190055862 to Furman and further in view of US Publication 20180283270 to Niwa as applied to claim 1 above and further in view of US Patent 4235484 to Owen.
As to claim 12, Squires the turbocharger comprises a compressor housing, a turbine housing, and a bearing housing (Squires Fig 1a).
Squires does not expressly disclose said compressor housing comprising a first plurality of fastener receivers, said turbine housing comprising a second plurality of fastener receivers, and a plurality of fasteners directly respectively coupling the first plurality of fastener receivers directly with the second plurality of fastener receivers.
Owen discloses said compressor housing comprising a first of fastener receivers, said turbine housing comprising a second fastener receivers, and a fasteners directly respectively coupling the first of fastener receivers directly with the second of fastener receivers (Fig 1, bolt between turbine and compressor housing unlabeled). Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plurality of fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Squires to include said compressor housing comprising a first plurality of fastener receivers, said turbine housing comprising a second plurality of fastener receivers, and a plurality of fasteners directly respectively coupling the first plurality of fastener receivers directly with the second plurality of fastener receivers using the teachings of Owen so as to effectively secure the compressor and turbine housings with even pressure from multiple connectors so as to prevent undesirable attachments on the central housing while maintaining a stable structure of the turbocharger for effective assembly.


Allowable Subject Matter
Claims 22 would be allowable if rewritten overcoming any 112 issues.
Claims 8,30-40 allowed.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
With regards to Applicant’s argument that the references do not disclose “The combination of references do not teach or suggest a system wherein the oil pump supplying the turbocharger is disposed within an oil tank and an oil pump supplying the engine is disposed separate from and outside the oil tank.” The examiner is unconvinced.  Squires expressly discloses placing the turbocharger pump inside the oil tank, and that a separate pump may be used for turbocharger and for engine use which is supported by the disclosure of Furman, and Niwa discloses how the oil pump for the engine may be disposed outside the oil tank where such obviousness rationale is stated in the new above rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746